FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, February 24, 2016 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the fourth quarter of 2015 (4Q15). The comments refer to the consolidated results of the Group or of its business units. All comparisons are with the same period in 2014, except where stated otherwise. Fourth Quarter and Full Year 2015 Results CONSOLIDATED § Net sales totaled R$ 19.7 billion in 4Q15 and R$69.1 billion in the year, led by resilient performance of the Food segment, which registered market share gain in the Assaí, Pão de Açúcar and proximity formats; § The Company rolled out important initiatives to adapt to consumers’ needs: continued price competitiveness efforts and promotions, and adjustments to assortments ; § Thanks to yearlong initiatives to reduce expenses and increase productivity, selling, general and administrative expenses increased by just 5.1%, significantly lower than the inflation in 4Q15 ; § Discipline in investments, with the focus on modernizing Extra stores and on organic growth in other formats with higher returns, such as Assaí and Proximity: 25 openings in 4Q15, for a total of 118 new stores in 2015 ; § The Group’s sound financial position led to the solid cash balance of R$ 11.0 billion at the end of the year, despite the more restrictive consumption scenario. Net cash, including the payment book operation, increased 2.1 times from 2014; § Net cash/EBITDA ratio, including the payment book operation, increased from 0.29 times in 2014 to 1.13 times in 2015; § Gross debt maturity extended by 181 days compared to the prior year, accompanied by continuous reduction in leverage. FOOD BUSINESS § The food segment continued to perform strongly, with improvements in customer traffic across all banners ; § Adjusted EBITDA margin of Multivarejo was 9.2% in 4Q15, reflecting the solid margin despite the economic scenario and significantly higher than the margin in 9M15 (7.1%), with expenses notably increasing below inflation; § Assaí registered net sales growth of 27.8% in 4Q15, the highest in the year, with significant growth of 52% in EBITDA and 6.0% in margin; § Investments in store renovations reached the highest level in the last three years. Store modernizations were carried out at all banners in the Food segment, most intensively at Extra, which corresponded to 25% of the banner's sales in 2015. VIA VAREJO § Net sales of R$5.4 billion in 4Q15, with market share gain in the overall market and recovery in sales levels compared to 2Q15 and 3Q15, led by increased competitiveness and more attractive promotions; § Important adjustments to the cost structure throughout 2015, resulting in better dilution of costs in 4Q15 compared to previous quarters; § Adjusted EBITDA in the year totaled R$1.3 billion, with adjusted EBITDA margin of 6.9%. CNOVA § GMV growth of 16.4% in 2015. Marketplace share of GMV sales reached 15.8% in Brazil in the 4Q15. Consolidated Food Businesses Via Varejo (R$ million) 4Q15 4Q14 Δ 2015 2014 Δ 4Q15 4Q14 Δ 4Q15 4Q14 Δ Gross Revenue 21,990 21,942 0.2% 76,933 72,804 5.7% 11,329 10,653 6.3% 6,173 7,209 -14.4% Net Revenue 19,709 19,665 0.2% 69,115 65,525 5.5% 10,477 9,818 6.7% 5,442 6,382 -14.7% Gross Profit 4,378 5,246 -16.5% 16,113 16,945 -4.9% 2,641 2,670 -1.1% 1,645 2,202 -25.3% Gross Margin 22.2% 26.7% -450 bps 23.3% 25.9% -260 bps 25.2% 27.2% -200 bps 30.2% 34.5% -430 bps Total Operating Expenses (3,795) (3,652) 3.9% (13,573) (12,121) 12.0% (1,889) (1,898) -0.5% (1,405) (1,428) -1.6% % of Net Revenue 19.3% 18.6% 70 bps 19.6% 18.5% 110 bps 18.0% 19.3% -130 bps 25.8% 22.4% 340 bps EBITDA 622 1,622 -61.7% 2,680 4,929 -45.6% 767 785 -2.3% 257 786 -67.4% EBITDA Margin 3.2% 8.2% -500 bps 3.9% 7.5% -360 bps 7.3% 8.0% -70 bps 4.7% 12.3% -760 bps Adjusted EBITDA 921 1,953 -52.9% 3,364 5,371 -37.4% 867 1,027 -15.5% 336 808 -58.4% Adjusted EBITDA Margin 4.7% 9.9% -520 bps 4.9% 8.2% -330 bps 8.3% 10.5% -220 bps 6.2% 12.7% -650 bps Net Financial Revenue (Expenses) (609) (430) 41.6% (1,648) (1,508) 9.3% (240) (157) 52.5% (283) (205) 38.0% % of Net Revenue 3.1% 2.2% 90 bps 2.4% 2.3% 10 bps 2.3% 1.6% 70 bps 5.2% 3.2% 200 bps Net Income (Loss) - Controlling Shareholders 6 485 -98.8% 251 1,270 -80.2% 240 338 -28.9% (20) 157 n.a. Net Margin 0.0% 2.5% -250 bps 0.4% 1.9% -150 bps 2.3% 3.4% -110 bps -0.4% 2.5% -290 bps Adjusted Net Income - Controlling Shareholders 147 688 -78.6% 595 1,546 -61.5% 316 516 -38.8% 4 163 -97.8% Adjusted Net Margin 0.7% 3.5% -280 bps 0.9% 2.4% -150 bps 3.0% 5.3% -230 bps 0.1% 2.5% -240 bps Includes the results of Cnova (Cnova Brazil + Cdiscount Group); Totals and percentages may not add up due to rounding. All margins were calculated as a percentage of net sales; Earnings before interest, tax, depreciation and amortization; EBITDA adjusted by the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses; (5) Net Income adjusted by the total of “Other Operating Income and Expenses”, thus eliminating nonrecurring income and expenses, as well as the respective effects of associated income tax. MESSAGE FROM THE MANAGEMENT The year 2015 was one of formidable challenges for Brazil and a period when focus and discipline were even more crucial to achieving results and overcoming obstacles. That was how GPA, through its multi-format, multi- channel and multi-region approach, rolled out its strategy, which, combined with important adjustments in the process of adapting the Company to the economic scenario, helped it achieve its goals. 1 In 2015, we invested in the integration of our businesses and in a solid synergy plan, especially among back office areas so that each business unit could focus on its business objectives, advancing operations and strengthening their competitive advantages. It was also a year when, despite a challenging scenario, we went ahead with our organic growth plan and opened 118 stores, focusing primarily on higher-return models, such as cash & carry, through Assaí, and proximity, mainly through Minuto Pão de Açúcar. In the case of Assaí, we opened 11 new stores and increased our market share. The chain posted solid net sales growth of 25.5%, and EBITDA growth of more than 40% in the year, besides generating sufficient cash to fund its own growth, for the first time. At Multivarejo, the banners were flexible and quick in adapting their assortment and services, each following their vocation and positioning, according to consumers’ needs and in line with the economic scenario. Pão de Açúcar once again underlined its leadership in the premium supermarket segment and has registered market share gains for two consecutive years. The proximity format registered growth in customer traffic and sales, offering – through the Minuto Pão de Açúcar and Minimercado Extra brands - different store models according to the profiles of each banner’s target market. At Extra, we continued our strategy of increasing competitiveness and modernized 62 hypermarkets and supermarkets. These measures helped to regain momentum in sales and better trend in customer traffic.
